DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s application filed on September 8, 2020 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/021,484 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 1, 12 and 20 of the U.S. Patent Application No. 17/021,484 is verbatim copy or obvious variants of claims 1, 14 and 20 of the current application. 
Claim 3 of the U.S. Patent Application No. 17/021,484 is verbatim copy or obvious variants of claim 7 of the current application. 
Claim 7 of the U.S. Patent Application No. 17/021,484 is verbatim copy or obvious variants of claim 9 of the current application. 
Claim 9 of the U.S. Patent Application No. 17/021,484 is verbatim copy or obvious variants of claim 11 of the current application. 
Claim 11 of the U.S. Patent Application No. 17/021,484  is verbatim copy or obvious variants of claim 13 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-20 of U.S. Patent Application No. 17/021,484 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited U.S. Patent Application No. 17/021,484 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Unagami et al (hereinafter “Unagami”) U.S. Patent Application Publication No. 2021/0149356 A1 in view of Nitu et al (hereinafter “Nitu”) U.S. Patent Application Publication No. 2015/0356801 A1 and Flynn et al (hereinafter “Flynn”) U.S. Patent Application Publication No. 2019/0333304 A1

As per claims 1, 14 and 20, Unagami discloses a method comprising:
creating a smart contract on receiving a request from a user to order a key-box on lease for a first period of time (0064, which discloses that “Smart contract executor 111 operates smart contractor 14A to manage the purchasing and selling of the right to use IoT device 30 and the lock and unlock of the device using distributed ledger 13A.”; 0147, which discloses that “As shown in FIG. 10, first, user A makes, to terminal 21, a user request for permission to use unit 31 with ID0002 of IoT device 30, for example.”);
determining an availability of the key-box after receiving the request from the user (0151, which discloses that “Determining that unit 31 with ID0002 is available, smart contractor 14A sends the availability notification to user request processor 22 of terminal 21 (S105).”);
determining an availability of digital tokens in an account of the user based on the availability of the key-box (0151, which discloses that “FIG. 11B shows the data structure of the availability notification including “0002” indicating the identification information on unit 31 with ID0002, “Not use” indicating that unit 31 with ID0002 is not used, and “V100” indicating the amount to purchase the right to use.”; 0152);
	executing the smart contract for the first period of time by executing a first transaction using the digital tokens (0153, which discloses that “In this embodiment, receiving the second transaction data, which indicates that user A has purchased the right to use unit 31 with ID0002, from user request processor 22, smart contractor 14A sends the second transaction data to server 10 and causes distributed ledger 13A to record the second transaction data.”);
recording the first transaction and the executed smart contract in a block of a block chain to provide the key-box on lease (see claim 1, which discloses “recording a block containing the first transaction data in a distributed ledger of the first server, when the authenticity of the first transaction data is verified by the first consensus algorithm.”);
receiving a request from the user to extend the lease of the key-box for a second period of time;
executing a second transaction to extend the lease of the key-box for the second period of time if the digital tokens are available in the account;
updating the smart contract to extend the lease of the key-box for the second period of time after executing the second transaction; and
recording the updated smart contract and the second transaction for the second period of time in the block of the blockchain.
What Unagami does not explicitly disclose is:
receiving a request from the user to extend the lease of the key-box for a second period of time;
executing a second transaction to extend the lease of the key-box for the second period of time if the digital tokens are available in the account;
updating the smart contract to extend the lease of the key-box for the second period of time after executing the second transaction; and
recording the updated smart contract and the second transaction for the second period of time in the block of the blockchain.
Nitu discloses the method comprising:
receiving a request from the user to extend the lease of the key-box for a second period of time (0061, which discloses that “At step 736, the user may perform a request to perform a second or subsequent action with the rented securable device. The second action may include opening an existing rented lock, make a decision to extend the rental, or end a rental.”);
executing a second transaction to extend the lease of the key-box for the second period of time if the digital tokens are available in the account (0066, which discloses that “After the user enters his or her PIN (or a PIN is created for the user), the user may select a “next” soft-button 822, which causes the user interface 816 to transition to user interface 824 that requests payment from the user. If the user is using a mobile kiosk configured on his or her mobile device (e.g., smart phone), then the user may type a bankcard (e.g., credit card) number, expiration date, and, optionally, security code into another user interface (not shown) into the user interface or otherwise access payment information on his or her mobile device from which the mobile kiosk may access the payment information for confirmation.”);
updating the smart contract to extend the lease of the key-box for the second period of time after executing the second transaction (0053, which discloses that “At step 622, the smart locker may communicate status data to the mobile kiosk, in this locker computer device, to cause the mobile kiosk to update data records and/or communicate the status data of the smart locker to the management server to update records being managed thereby.”); and
Flynn discloses the method comprising:
recording the updated smart contract and the second transaction for the second period of time in the block of the blockchain (0089, which discloses that “FIG. 8B is an example illustration depicting process for processing and recording a custody transfer and updating a custody authentication ledger.”; 0192; 0217).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Unagami and incorporate a method comprising: receiving a request from the user to extend the lease of the key-box for a second period of time; executing a second transaction to extend the lease of the key-box for the second period of time if the digital tokens are available in the account; updating the smart contract to extend the lease of the key-box for the second period of time after executing the second transaction; and recording the updated smart contract and the second transaction for the second period of time in the block of the blockchain in view of the teachings of Nitu and Flynn respectively in order to facilitate extension or renewal of transaction.

As per claim 2, Unagami further discloses the method, wherein the block is appended to the blockchain after executing the first transaction (0045; 0046).

As per claim 3, Unagami further discloses the method, further comprising, receiving a request from the user to return the key-box when the key-box is damaged or when a delivered key-box is not ordered by the user and remitting digital tokens in the account after the key- box is returned (0005; 0008).

As per claim 4, Unagami further discloses the method, wherein the remittance of the digital tokens in the account is recorded in the block of the blockchain through the smart contract (0151).

As per claim 5,  Unagami further discloses the method, further comprising, receiving a request from the user to activate the key-box and activating the key-box for the user (0147).

As per claim 6, Unagami failed to explicitly disclose the method, wherein the smart contract is terminated when the key-box is returned.
Flynn discloses the method, wherein the smart contract is terminated when the key-box is returned (0111).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Unagami and incorporate a method wherein the smart contract is terminated when the key-box is returned in view of the teachings of Flynn in order to facilitate rental transaction.

As per claim 7, Unagami further discloses the method, wherein the smart contract enables the user to access one or more features of the key-box subscribed by the user and restricts the user to access one or more features of the key-box not subscribed by the user (0110).

As per claim 8, Unagami failed to explicitly disclose the method, wherein the record of the first transaction or the second transaction in the blockchain is automatically deleted after an expiration of the second period of time or when the key-box is returned.
Flynn discloses the method, wherein the record of the first transaction or the second transaction in the blockchain is automatically deleted after an expiration of the second period of time or when the key-box is returned (0111; 0142; 0169).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Unagami and incorporate a method wherein the record of the first transaction or the second transaction in the blockchain is automatically deleted after an expiration of the second period of time or when the key-box is returned in view of the teachings of Flynn in order to facilitate rental transaction.

As per claim 9, Unagami further discloses the method, wherein the availability of the digital tokens in the account is determined when the key-box is available and the availability of the digital tokens in the account is not determined when the key-box is not available (0091; 0096).

As per claim 10, Unagami further discloses the method, wherein the key-box is marked unavailable after the key-box is ordered by the user and the unavailability of the key-box is recorded in the block of the blockchain (0148; 0151).

As per claim 11, Unagami further discloses the method, wherein the key-box is ordered or accessed by the user using an application on a user device (0125; 0151).

As per claim 12, Unagami further discloses the method, wherein the user device receives credentials from a server to access one or more features of the key-box subscribed by the user (0125; 0151).

As per claim 13, Unagami further discloses the method, wherein the server identifies the user device based on the credentials and provides access of one or more features of the key-box to the user (0127; 0133).

As per claim 15,  Unagami further discloses the system, wherein the receiver is adapted to receive a request from the user to return the key-box when the key-box is damaged or when a delivered key-box is not ordered by the user and the execution unit is adapted to remit the digital tokens in the account after the key-box is returned (0005; 0008).

As per claim 16, Unagami further discloses the system, wherein the remittance of the digital tokens in the account is recorded in the block of the blockchain through the smart contract (0005; 0008).

As per claim 17, Unagami failed to explicitly disclose the system, wherein the smart contract is terminated when the key-box is returned.
Flynn discloses the system, wherein the smart contract is terminated when the key-box is returned (0111).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Unagami and incorporate a method wherein the smart contract is terminated when the key-box is returned in view of the teachings of Flynn in order to facilitate rental transaction.

As per claim 18, Unagami failed to explicitly disclose the system, wherein the record of the first transaction or the second transaction in the blockchain is automatically deleted after an expiration of the second period of time or when the key-box is returned.
Flynn discloses the system, wherein the record of the first transaction or the second transaction in the blockchain is automatically deleted after an expiration of the second period of time or when the key-box is returned (0111; 0142; 0169).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Unagami and incorporate a method wherein the record of the first transaction or the second transaction in the blockchain is automatically deleted after an expiration of the second period of time or when the key-box is returned in view of the teachings of Flynn in order to facilitate rental transaction.

As per claim 19, Unagami further discloses the system, wherein the key-box is marked unavailable after the key-box is ordered by the user and the unavailability of the key-box is recorded in the block of the blockchain (0148; 0151).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        August 16, 2022